07/06/2022



                                                                                  Case Number: DA 22-0154




       IN THE SUPREME COURT OF THE STATE OF MONTANA


DEBRA ANN CHRISTIAN, as Personal                 Cause No.: DA-22-0154
Representative of the ESTATE OF
CLIFFORD CHRISTIAN,                                        Judge:

               Appellant / Plaintiff,                    ORDER

      vs.

UNITED FIRE & CASUALTY
COMPANY,

               Appellee / Defendant.


      Appellant Debra Ann Christian, as Personal Representative of the Estate of

Clifford Christian, having filed an Unopposed Motion for Extension within which

to file Appellant’s Opening Brief, and good cause appearing therefor;

      IT IS HEREBY ORDERED that said Motion is GRANTED. Appellant’s

Opening Brief is due July 29, 2022.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              July 6 2022